         Case 0:21-cv-00162-NDF Document 1-1 Filed 08/31/21 Page 1 of 3




                UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF WYOMING

CLAYTON WADE LEVEKE
                                            Plaintiff
vs                                                      Case Number:           21-CV-00162-NDF


HELENA INDUSTRIAL INCORPORATED ET
AL
                          Defendant
     NOTICE OF ASSIGNMENT TO A UNITED STATES MAGISTRATE JUDGE AND
                   CONSENT/REQUEST FOR REASSIGNMENT

In accordance with United States District Court for the District of Wyoming Administrative General
Order 2014-03, and Fed.R.Civ.P. 73, you are notified that the above entitled action has been assigned
to a United States Magistrate Judge to conduct all proceedings in this case, including trial, entry of
final judgment, and all post-judgment proceedings. Exercise of this jurisdiction by a United States
Magistrate Judge is permitted only if all parties file a written consent. Indicate below if you
consent to the assignment or request the case be reassigned to a District Court Judge.

              Consent                                           Reassignment


Party(s) represented                                    Party(s) represented


Attorney Signature                      Date            Attorney Signature                       Date

You are required to return this form to the Clerk’s Office within fourteen (14) days from the filing
of an answer or otherwise responsive pleading (i.e. a motion to dismiss). After completing this
form, counsel are required to e-mail this completed form in pdf format by emailing it to:
consents@wyd.uscourts.gov. Alternatively, the form may be mailed to the following address: U.S.
District Court, 2120 Capitol Avenue, Room 2131, Attention: Consent Clerk , Cheyenne, Wyoming
82001. Do not e-file this document.

No Judge will be informed of a party’s response to this notification, unless all parties have
consented to the assignment of the matter to a United States Magistrate Judge.

An appeal from a judgment entered by a United States Magistrate Judge will be made directly to the
United States Circuit Court of Appeals for the Tenth Circuit in the same manner as an appeal from
any other judgment of this district. 28 U.S.C. § 636(c); Fed.R.Civ.P. 73.


WY 39                                                                                      Rev. 10/10/2014
Case 0:21-cv-00162-NDF Document 1-1 Filed 08/31/21 Page 2 of 3




                            Page 2 of 3
Case 0:21-cv-00162-NDF Document 1-1 Filed 08/31/21 Page 3 of 3




                            Page 3 of 3
